EXHIBIT B
  L20'20 8                                                     -Caba�agra�-at-Glcl�l:i-t!-GiN+fl9::iiway-$400GJ-veryone
                                                                                                                €
                                                                                                                        weleome!!"
                                                                                              Search                                                  Log In      Sign Up
                                                                                                                        • chicascabaret • Follow
                                                                                                                        chicascabaret Costume contest at Chicas
                                                                                                                        tonight! Giving away $1000! Everyone
                                                                                                                        welcome!!
                                                                                                                        12 likes
                                                                                                                        OCTOBER 28, 2017
                                                                                                                        Log in to like or comment.
                                     IRINA VORONINA, SARA UNDERWOOD
                      ABOUT US    SUPPORT    BLOG    PRESS   API   JOBS   PRIVACY   TERMS   DIRECTORY   PROFILES   HASHTAGS   LANGUAGE                 © 2018 INSTAGRAM
https://www.instagrarn.com/p/BazTUsYl6yi/?taken-by=chicascabaret                                                                                                            1/1
